Title: To Alexander Hamilton from James McHenry, 18 June 1799
From: McHenry, James
To: Hamilton, Alexander


Sir,
War Department18th June 1799

Officers have been appointed for six additional companies of cavalry. It is not however deemed expedient, at present, to enlist for, or mount the Cavalry.
I submit it, to your consideration, whether these Officers, may not be usefully, and properly employed, untill called into their appropriate service, by being attached to the Infantry companies, as well to assist in recruiting, as in training the men.
This measure would initiate the Cavalry officers, in the general principles of service, and prepare them to execute their duties, with facility, and correctness, with their own companies.
It will be recollected, that the twelve regiments of Infantry, and the six companies of Cavalry, authorized to be raised, and the former now raising, are additional to the existing military establishments—and that “An Act to ascertain, and fix, the military establishment of the United States” passed the 30th. May 1796 provides that the two companies of Light Dragoons, retained in service, shall do duty on horse or foot, at the discretion of the President of the United States.
If you approve of this measure, you will please to issue your orders to the Officers of Cavalry accordingly, and cause so many of them, and at such time as you may think proper, to be employed in the service of the Infantry.
I know objections may be made, but are they of sufficient importance, to prevent these officers, from being usefully employed and instructed, at present? and they are now recieving the pay and emoluments of their respective grades, without rendering any service whatever.
I am Sir   with great respect   Your obedient servant
James McHenry
Major General Alexander Hamilton.
 